        Case 5:19-cv-07942-BLF Document 22 Filed 09/14/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
     IAN ANTHONY BULANDR,                                        Case No. 5:19-cv-07942-BLF (PR)
12
                                                Plaintiff,       ORDER GRANTING DEFENDANTS’
13                                                               MOTION TO CHANGE TIME TO FILE
                    v.                                           DISPOSITIVE MOTION
14
15   J. ROBERTSON, et al.,
16                                        Defendants.
17

18         Defendants moved to change the time, by 75 days, to file a dispositive motion. Having read

19   and considered Defendants’ motion to change time and the declaration of Defendants’ counsel

20   supporting the motion, and for good cause appearing, Defendants’ motion is GRANTED.

21   Defendants may file and serve a dispositive motion on or before December 1, 2020. Bulandr’s

22   opposition to the dispositive motion shall be filed with the Court and served on Defendants no

23   later than 28 days after Defendants’ motion is filed. Defendants shall file a reply brief 14 days

24   after an opposition is filed and served.

25         IT IS SO ORDERED.

26         Dated: __September 14, 2020__                            ________________________________
                                                                    The Honorable Beth Labson Freeman
27                                                                  United States District Court Judge
28
                                                             1
                           Order Mot. to Change Time to File Dispositive Mot. (5:19-cv-07942-BLF (PR))
